Exhibit 10.01


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into between MacroSolve Inc., an Oklahoma
corporation (hereinafter "MacroSolve"), and Steve Signoff of (hereinafter
"Employee").


WHEREAS, MacroSolve desires to employ Employee as its Chief Executive Officer
and Employee desires to be so employed by MacroSolve upon mutually acceptable
terms.


IT IS THEREFORE AGREED that MacroSolve shall employ Employee, and Employee
agrees to be employed by MacroSolve upon the following terms and conditions and
beginning August 1,, 2011 (the "Effective Date"):


1.  Employee's Obligations:  Employee shall serve as the Chief Executive Officer
of MacroSolve beginning on the Effective Date.    Employee's services shall be
performed under the supervision and direction of the Board of Directors of
MacroSolve.


Throughout the term of this contract, Employee agrees to devote such time and
effort toward the accomplishment of the goals of MacroSolve as may be necessary
for their attainment.  It is anticipated that the Employee will work full time
in this capacity performing services as are necessary or desirable for the best
interests of MacroSolve.  All services performed by Employee shall be done in a
professional manner, consistent with Employee's skill, expertise and the
standards of good business practice.


During the term of this Agreement, Employee shall conscientiously perform the
duties designated herein, and Employee may not undertake any other employment
for compensation during the term of this Agreement without the prior written
consent of MacroSolve's Board of Directors.


Employee shall provide an office for himself to perform work for MacroSolve in
his home in Florida at no cost to MacroSolve.  Employee shall be paid as a
permanent resident of Florida.  MacroSolve is responsible for any income tax
Employee may incur due to MacroSolve providing him a Yorktown Condo during the
first year of his employment per item 2 below.


2.  MacroSolve's Obligations:  In addition to the specific obligations as
otherwise explicitly or implicitly contained herein, MacroSolve shall provide
Employee with such materials and supplies, and other support or assistance
necessary for Employee to provide the services required pursuant to this
Agreement.  MacroSolve's Board of Directors shall provide to Employee such input
and assistance as it deems helpful to guide and direct Employee in providing the
services required pursuant to this Agreement.  MacroSolve will pay the rental of
a condo at the Yorktown Condominiums in Tulsa, Oklahoma (the "Condo"), for
Employee's benefit at a rate of $2,000 per month for one year beginning on or
before the Effective Date.  Additionally, MacroSolve shall pay Employee a
Signing Bonus on the Effective Date consisting of 100,000 shares of MacroSolve
Stock, the certificate(s) for which shall bear a standard Rule 144 restrictive
legend as shall all Stock issued pursuant to this Agreement.


3.  Compensation:  MacroSolve agrees to pay Employee an annual salary of
$350,000 attained in stages as follows:
 
(a) Initial target annual salary of $330,000 per annum paid in cash and shares
of MacroSolve adjusted as set forth below until compensation is paid $350,000 in
cash and zero in share compensation.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) MacroSolve shall pay a minimum initial salary of $50,000 per annum in cash,
issue notes for the cash shortfall from target, and pay the balance in
shares.  The rental of the Condo as set forth above shall be included in the
value of compensation.  Notes will be issued annually by MacroSolve covering the
difference between cash compensation target of $180,000 per annum and the actual
cash compensation including the Condo rental.  All such notes will be unsecured
and accrue interest at a rate of 4% per annum.  Payment of any such note(s) will
occur quarterly as funds are available from MacroSolve cash flow (including all
sources of cash except 25% of the patent settlement recoveries) as determined by
MacroSolve's Executive Committee of the Board of Directors, which shall review
Employee's cash compensation quarterly and increase the cash compensation as
funds are available to support added cash compensation.
 
(c)  MacroSolve shares issued as compensation will be issued quarterly with the
number of shares to be determined by the Executive Committee utilizing the
volume weighted average trading price for the three trading days preceding the
end of each calendar quarter (the “three day VWAP”).
 
(d)  As cash is available in the determination of the Executive Committee,
Employee's share compensation will be reduced and cash compensation increased
until $330,000 per annum is paid as cash compensation.  At the end of the first
calendar quarter during which cash compensation is paid at a $330,000 per annum
rate and share compensation is zero, cash compensation shall be increased to
$350,000 per annum.


4.  Stock Options:  MacroSolve shall deliver Options to purchase one million
five hundred thousand incentive shares of its Stock to Employee at a Strike
Price of 50 cents per share, such Options to expire if not exercised in five
years from the respective date of delivery and all unvested Options forfeited
upon the termination of Employee's employment.  Such Options shall vest as
follows:
 
(a)  An option for 300,000 shares shall vest when MacroSolve's publicly traded
shares trade at or over $1.00 per share for five consecutive trading days.
 
(b)  300,000 shares vest when MacroSolve's publicly traded shares trade at or
over $2.00 per share for five consecutive trading days.
 
(c)  300,000 shares vest when MacroSolve's publicly traded shares trade at or
over $3.00 per share for five consecutive trading days.
 
(d)  300,000 shares vest when MacroSolve's publicly traded shares trade at or
over $4.00 per share for five consecutive trading days.
 
(e)  300,000 shares vest when MacroSolve's publicly traded shares trade at or
over $5.00 per share for five consecutive trading days.


The vesting price per share shall be adjusted for stock splits, if any, which
may occur during the term of this Agreement.


5.  Benefits:  Employee's benefits will be the standard benefits offered to all
employees of MacroSolve as listed on Exhibit "A" attached hereto with the
following exceptions:
 
(a)  Employee shall vacation benefits equal to those enjoyed by other officers
of MacroSolve.
 
(b)  MacroSolve will pay Employee's documented relocation costs incurred in the
first 12 months of employment.  This includes relocation to Tulsa as well as
relocation away from Tulsa in the case of employment separation during this time
period.


6.  Term and Termination:  Either party may terminate this Agreement at any time
upon sixty (60) days written notice to the other party.  This is an "at will"
employment contract.


7.  Additional Agreements:  MacroSolve and Employee mutually agree:
 
(a)  That deductions authorized by law or policy shall be made by MacroSolve
from monthly installments of the employee compensation due the Employee as set
forth herein.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)  Notwithstanding any specification or reference herein, in his management of
MacroSolve, Employee shall follow and be subject to all applicable laws of the
federal and state governments, and any and all duly adopted policies, rules and
regulations of MacroSolve.
 
(c.)  On or before the Effective Date, Employee shall execute all of
MacroSolve's standard employment documents including, but not limited to, the
Confidentiality Agreement attached hereto as Exhibit "B".


8.  Miscellaneous Provisions:


Assignment:  Neither party shall have the right to assign its duties and rights
under this Agreement without the express, prior, written consent of the other
party.


Non-Waiver:  The failure of either party to enforce, at any time, or for any
period of time, any of the provisions of this Agreement shall not be construed
as a waiver of such provisions or of the right of such party to enforce each and
every provision of the Agreement in the future.


Severability:  If any of the provisions of this Agreement shall be or become
invalid or illegal under any provision of applicable law, the remainder of this
Agreement shall not be affected.


Information:  The parties hereto agree that each has received such information
about the other and has received such counseling, advice and assistance as they
deem necessary or appropriate for entering into this Agreement.


9.  Governing Law:  This Agreement shall be governed by the laws of the State of
Oklahoma, and should any dispute arise with regard to the terms hereof, the sole
venue for such dispute shall be the District Court of Tulsa County, State of
Oklahoma.


10.  Entire Agreement:  This Agreement constitutes the entire agreement between
the parties hereto the terms hereof may not be modified or amended except in
writing in a document signed by the party against whom any such modification or
amendment is asserted.


11.  Notices:  All communications required or permitted under this Agreement
shall be in writing, addressed as follows:
 
 

  If to MacroSolve:  If to Employee:             MacroSolve, Inc.   Steve
Signoff     1717 South Boulder, Suite 700       Tulsa, Oklahoma 74119          
Attention: Chief Financial Officer    

 
THIS AGREEMENT shall be binding upon and inure to the benefit of the successors
and assigns of the parties.
 
Dated the ________day of July, 2011.
 

 MacroSolve Inc.    Employee:          By: /s/ HOWARD JANZEN /s/ STEVE SIGNOFF  
 Howard Janzen  Steve Signoff    Chairman of the Board of Directors       

 
 

 
 
3

--------------------------------------------------------------------------------

 
                                                                                



                                                                                                                                                                                              





EXHIBIT A
STANDARD EMPLOYEE BENEFITS














 
4

--------------------------------------------------------------------------------

 










EXHIBIT B
STANDARD EMPLOYMENT DOCUMENTS





 
 
 
 
 
5